ACCEPTED
                                                                                                                  12-15-00081-CR
                                                                                                     TWELFTH COURT OF APPEALS
                                                                                                                   TYLER, TEXAS
                                                                                                              9/1/2015 2:40:33 PM
                                                                                                                    CATHY LUSK
                                                                                                                           CLERK

                            CO URT OF AI'I'EALS NO. 12- IS-OOOIII ·CR 

                              TR IAl. cou ln CA US E NO . A-21.464 

                                                                                            FILED IN
                                                                                   12th COURT OF APPEALS
JOS II UA PA UL CALI IO UN. 	
APPELLA1'oT                                                •                            TYLER,
                                                                            IN Til E 12l'f1      TEXAS
                                                                                            CO URT
                                                                                    9/1/2015 2:40:33 PM
                                                                                            PAM ESTES
VS.

TilE STATE OF TEXAS. 

                                                           •                OF AI'I'EAl..s Clerk


APPELLEE
                                                           •                S M.ITII CO UNTY. n : XAS





TO THE IIONORAULE J UDGE O F SAl!) CO URT:

       CO:\IES NOW, ~he APPELLEE. State of Texas, by and through her Distric~ AHorney,

Nancy Ru nlaC, and files this Motion for EJ<tension of Time       ~o   File Appellcc's Brief and in

support of the same wO\lld sllow lhe following:

                                                       L

       I. 	 Appellee's brief is due on or before September 3, 20 IS. The         Appellan('~     brief is 64

           JI'Igcs long " ,j,h 1J issues.

       2. 	 Appellee requc)ts an additional 90 dar> from the curren, due date of Septemhe r J.

           20 15 10 file its brief "'ith the Court.

       3. 	 Appe llee   n!queSt ~   an utcnsion of time for ~ he follo"""8 reasons:

                                    a. UI1Oc"igncd was ill an AggmYaled Sc;o;ual     As~u h     of a Chi ld

                         jury trial August 17.20 15 in The State ofTcus y lao Rae Roberson

                         Cau'C No. A-20.346.

                                    b. Additionally, undersigned eQUn!;C1 i, prepari ng another appellate

                         bnef due September 21. 2015. lbe Sflll(! £1f T(!,I'lU " .   [h"",}'   R" .}' L"st. No.
                       12- 13-00255 and No. 12-1 4-0039. These are appeals from a con" iclion

                       amI a life !oemencc for Aggravated Sexual Assaul1 ofa Child.

       4. This is the Ii",t MOI ion for Extension of Time requested by Appellee.

       5. The unders igned is not seeking thi S ut('"nsion for the      PIlrpo~s   of delay,

        WHEREFOR E. Appellee       reqllc.~I.\   that the Coon gr,mtthi s MOI ion and eJl.ternlthe
deadline for filing its brief for 90 days to December 3. 201 5.


                                                           Respectfu lly.

                                                            -r7-L
                                                           Nancy RUlllar
                                                           Ass istant District Auomey
                                                           109 W. Cor.icana
                                                           Athen ,. Tex as 75751
                                                           Bar. No. 24O-W654
                                                           Phone: 903-675 -6 100
                                                           Fall : 903-675-6196



                                 CERTIFI CATE 01'- SERVICE

        I, Nancy Rumar. do cenlfy that a true and correct copy of the foregoing MOl ion wa.~ faxed
to Dc fcndallt ·$ Allorne)'.Leshe Di ~on .at II J:l""'r'- the IL~      day of Septe mbcr. 2015.


                                        Signed this tile 'I }'       day of Septe mber 201 5.
STAn; OF TEXAS
                                             •,
COUNTY OF II ENDEKSON

                                          AF FII)A\'TT


       Berorc me. the undersigned notary. on thb day. personally appeared Nancy Rumar, a
perMln whose identity is known to me. After 1 adnllnistcrcd an oath to IIer. upon his oath. she
said:

         " My name is Nancy Rurnar. I am capable of making thl ~ affldavi t_ The: fach   .~tated   in
Ihis affidavit are within my personal knowledge and are true.

       I am tile anomey for the Slate of Te~!IS VS. Joshua I'aul Calhoun in Coun of Appeal s
Cause No_ 12- 15..{)()()8I -CR. I ha\'e read the foregoing MOIion 10 Extend Time 10 Fi le
Appelh:c's Brief and;1 is true and correct."'




                                                     N:mcy Rumar



                                                   I >·
       Subscribed and S\\'om 10 before me tllis ___,-__ dayof September 2015.